


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
Annex to the ADC-Agreement:


The Austrian Depositary Certificate has the following wording:






AUSTRIAN DEPOSITARY CERTIFICATE


in respect of


registered shares of common stock with a par value of $0.01 of


Century Casinos, Inc., Colorado Springs, U.S.A. (“Company”)






Oesterreichische Kontrollbank Aktiengesellschaft ("OeKB"), Vienna,
holds 7,132,667 registered shares of common stock with a par value of $0.01 each
of Century Casinos, Inc. (the "Company" and the “Shares“). The Shares are
registered in the register of shareholders of the Company in the name of OeKB or
its agent. The Shares are kept on deposit in the name of OeKB with the Austrian
Central Securities Depositary (the “CSD”), which holds the Shares with its
respective custodian in the United States of America (the “Custodian“), each of
which is represented by a certificate (each a “Certificate”), all of which are
represented hereby. The amount of Shares held with the CSD and registered in the
name of OeKB or OeKB’s agent corresponds at all times to the notation on the
schedule (the “Notation“) attached to this ADC and each such Share shall be
represented by a Certificate. A Certificate Holder (as defined below) is not
entitled to receive delivery of physical Certificates.


Each Certificate entitles its holder (the “Certificate Holder“) to receive one
Share. OeKB or its agent provides the rights for and delegates the obligations
to each
 
-1-

--------------------------------------------------------------------------------


 
Certificate Holder which it obtained upon registration in the register of
shareholders of the Company as if the Certificate Holder itself were registered.


OeKB has not scrutinized the Company in any respect, particularly as regards its
financial standing and economic soundness or as regards to its due organization
and valid existence. OeKB does not assume any responsibility for damages which a
Certificate Holder or any other third party might suffer by investments in the
Shares.


The terms and the conditions of the Certificates attached to this ADC shall
apply and form part of this ADC. The ADC bears the signatures of two duly
authorized signatories of OeKB.




Vienna,




Oesterreichische Kontrollbank Aktiengesellschaft 

-2-

--------------------------------------------------------------------------------





Terms and conditions of the Certificates (the „Conditions“)






1.
OeKB undertakes that each Certificate Holder is entitled, subject to mandatory
United States law and in accordance with the Certificate of Incorporation and
other regulations of the Company, to instruct CSD via his deposit bank to
deliver at the cost of same to any appropriate account such number of Shares not
exceeding the number of Certificates held by or on behalf of himself. OeKB
undertakes that upon receipt of such request, CSD shall immediately instruct the
Custodian to have the appropriate number of Shares registered in the respective
name and to deliver these Shares as instructed. OeKB represents that the ADC is
decreased accordingly by the corresponding number of said Certificates. Any
shareholder may deliver his shares of common stock to the Custodian to be
credited to the account of CSD (on behalf of OeKB as issuer of the ADC).
Immediately upon receipt of notification of the credit entry and confirmation of
the registration of OeKB or OeKB’s agent, (i) OeKB will issue an amount of
Certificates which corresponds to the amount of shares of common stock credited
and (ii) CSD will credit those Certificates to such deposit bank in the CSD
which acts on behalf of the deposit bank that has been named by the shareholder.



The Certificate Holder shall bear all costs, taxes, fees and duties arising in
connection with the delivery, including all fees such as those of a notary, as
the case may be.


A Certificate Holder is not entitled to receive delivery of physical
Certificates.
 
2.      OeKB undertakes that the Custodian will forward to CSD without delay any
dividends or other amounts received in the original currency.
OeKB undertakes that CSD shall forward cash dividends received from the
Custodian to each Certificate Holder through his deposit bank without any
deduction of any fees of OeKB/CSD. Stock dividends of at least one share, shares
deriving from stock splits, bonus shares and similarly created Shares shall be
credited to the Certificate Holder through his deposit bank in the form of
additional Certificates. If a rateable allocation of such shares to the
Certificate Holder, corresponding to the number of his holdings,
 
-3-

--------------------------------------------------------------------------------


 
is not possible, OeKB will instruct CSD to attempt to sell the relevant rights
on a best efforts basis and shall rateably distribute the proceeds of the sale
to the deposit banks in favour of the Certificate Holder in proportion to the
Certificates held by same. Should subscription rights be granted, OeKB shall
allow the Certificate Holder to subscribe via his deposit bank. Moreover, OeKB
will sell new Shares, subscription rights, fractional entitlements or other
rights arising from the Shares on a best efforts basis, upon instruction of the
Certificate Holder via his deposit bank and to distribute the proceeds as
described above.


All payments to the Certificate Holder shall be made via his deposit banks, in
accordance with the General Terms and Conditions of the CSD
 
3.
OeKB shall not exercise the voting rights of the Shares credited at any given
time to the account of the CSD with the Custodian but CSD shall, upon receipt,
forward via their deposit banks proxy statements, forms of voting instruction
and all related materials for stockholder meetings of the Company to those
Certificate Holders who held Certificates on the record date for such meeting.
Each Certificate Holder shall be entitled to provide voting instructions via his
deposit bank as to the number of Shares represented by the Certificates held by
such Certificate Holder, and OeKB or its agent shall instruct the Custodian to
deliver a proxy to the Company reflecting the aggregate voting instructions
received from Certificate Holders on account of the Shares then held on deposit.



Each Certificate-Holder is entitled to vote, as described in the following, in
general meetings of stockholders of the Company according to the number of
Certificates he holds in the ADC. Subject to the laws of the United States, the
State of Delaware and to the Certificate of Incorporation and the By-Laws of the
Company, the Bank which arranged for shares of the Company to be traded in
Austria, as well as the Company are obliged to see to it that each
Certificate-Holder is able to vote on the basis of a voting proxy issued by OeKB
without having to re-register the Shares for the time of the general meeting.


The costs for voting procedures described above are to be borne by the
Certificate Holder via his deposit bank.


-4-

--------------------------------------------------------------------------------


4.
If the ADC is at any time subject to any taxes, fees and/or duties, the
Certificate Holder shall bear these taxes, fees and/or duties in respect of the
Certificates of same via his deposit bank.




 
OeKB shall, at any time, be entitled to charge a Certificate Holder via his
deposit bank rateably all taxes, fees and/or duties to which OeKB may be
subject, due to the fact that it holds the Shares.



5.
If other securities, other property or rights should replace the Shares in the
event of a change in capital or due to a merger, conversion, change of name, or
for any other reason, the right of a Certificate Holder to obtain Shares shall
be converted into the right to obtain such replacements. The Conditions of the
ADC shall then apply mutatis mutandis to any new or replacement certificates.



6.
CSD shall be entitled to replace the Custodian by another institution of the
same standing.



7.
OeKB undertakes that all relevant information relating to the Shares received by
competent sources shall be forwarded via the CSD according to its General Terms
and Conditions to the Certificate Holder via his deposit bank.


8.
All Certificate Holders shall bear jointly all economic and legal risks and
losses in respect of Shares held by OeKB or its agent due to, e.g., market and
exchange rate changes, as well as to acts of God. OeKB shall not be liable for
damages which arise outside its sphere of influence, caused by disruptions over
which it has no control, be it of its own operations or of the services it uses
to fulfill its obligations.



9.
If a provision of the Conditions is or shall become entirely or partially
invalid or unenforceable, the other provisions shall remain valid. An invalid or
unenforceable provision shall be replaced by a valid and enforceable provision
which meets the purposes of these Conditions.

 
10.
All relations between the Certificate Holder and OeKB are governed by the laws
of Austria. Exclusive place of jurisdiction is Vienna.



-5-

--------------------------------------------------------------------------------


11.
Amendments by OeKB to the Conditions are only permitted if the rights of the
Certificate Holder are not prejudiced, except in the event that the amendment be
required due to amendments

(i)  
either of mandatory statutory law

  (ii) or of the Certificate of Incorporation of the Company.


12.
If deemed reasonable by OeKB and neither prohibited by the Certificate of
Incorporation and the By-Laws nor under the laws governing the Company, OeKB
shall procure the entry of an agent on its behalf in the register of
shareholders of the Company and/or on the Shares.

 
13.
OeKB shall not exercise any rights accruing to OeKB on account of the Shares
credited at any given time to the account of the CSD with the Custodian,
including but not limited to any purchase rights pursuant to the Rights
Agreement between the Company and American Securities Transfer and Trust, Inc.,
dated April 29, 1999, but shall, upon receipt of notification of any such
rights, forward such notification and all related materials to those Certificate
Holders who held Certificates on the record date for such rights via their
deposit banks. Such Certificate Holders shall be entitled to provide via their
deposit banks instructions as to the exercise of such rights for the number of
Shares represented by the Certificates held by such Certificate Holders, and
OeKB shall instruct the Custodian via the CSD on the exercise of any and all
such rights in accordance with instructions received by OeKB from the
Certificate Holders. Total costs upon exercise of any such rights will be
charged to the Certificate Holders via their deposit banks.

 
14.
Whenever the Company shall elect to redeem Shares in accordance with Article
FOURTH Section D of the Company’s Certificate of Incorporation, the Company
shall deliver written notice to OeKB or its agent, with copy to OeKB, of the
number of Shares to be so redeemed and the Certificate Holder(s) subject to such
redemption (including the CSD participant through which the Certificate Holder
holds the Certificates and his securities account with such CSD participant),
which notice shall be accompanied by a certificate from the Company stating that
such redemption is in accordance with the provisions of the Certificate of
Incorporation. On the date of such redemption, provided that the Company shall
then have paid in full to CSD’s cash account with the Custodian the redemption
price of the Shares to be redeemed, the Custodian shall deliver such redemption
price to OeKB, and OeKB shall deliver



 
-6-

--------------------------------------------------------------------------------




such redemption price via CSD and the deposit banks to the affected Certificate
Holder(s), cancel their Certificates, and reduce the ADC accordingly. The
Custodian shall, upon delivery of the redemption price to OeKB, deliver the
redeemed Shares to the Company for cancellation and make arrangements for the
issuance of a replacement certificate for the remaining amount of Shares to be
issued in the name of OeKB or its agent.

15.
In connection with the exercise of any rights of Certificate-Holders under the
Conditions, the Custodian and OeKB are entitled to require Certificate-Holders
to file documents, execute certificates, make representations and warranties and
provide any other information required via their deposit banks.



16.
OeKB is entitled to terminate the ADC upon six months prior notice and wind it
up so that the Certificate Holders will then avail of shares of common stock in
an amount corresponding to the amount of Certificates previously held by them.
At the end of the termination period such trustee will, subject to any other
agreement, be registered instead of OeKB or OeKB’s agent on the Shares which is
generally registered for the shares to make the Shares fungible with the shares.




-7-



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------